DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

         LILYSABEL PADILLA a/k/a LILYSABEL PORTALES,
                          Appellant,

                                     v.

TOWN OF SOUTHWEST RANCHES, FLORIDA, a municipal corporation,
                      Appellee.

                               No. 4D19-772

                            [January 2, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas R. Lopane, Judge; L.T. Case No. CACE 16-
023170.

   Jorge L. Gonzalez of Gonzalez & Vidal P.L., Miami, for appellant.

   Richard J. Dewitt and Keith M. Poliakoff of Saul Ewing Arnstein &
Lehr LLP, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.